DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, encompassing claims 49-50 and new claims 51-67, in the reply filed on 5/20/2021 is acknowledged.

Information Disclosure Statement
Regarding any “Co-pending US patent applications” cited on the IDS, the reference to a co-pending application is considered to include information that is not part of the specification of the co-pending applications that are part of the application prosecution history, such as Office Actions and Remarks in response to Office Actions. An application is not static, but evolves over time during the course of prosecution. See MPEP 609.04(a). It is noted that only the supplied documents have been considered.

Specification
The abstract of the disclosure is objected to because it does not describe the invention of the present application, which is a plurality of partitions in which at least one of the partitions comprises two different labeled cells and a bead.  Correction is required.  See MPEP § 608.01(b).



The use of terms, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term, for example as done in paragraphs 54, 157, 240, 250 and 251. Applicant is reminded to review the specification for any other trade names that have been missed either by applicant or by the Examiner.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 55-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites “said bead of said plurality of beads” in line 1. The recitation lacks proper antecedent basis as “a bead” within a partition of said plurality of partitions is not identified in claim 49 as being part of the “plurality of beads”.
Claims 56-60 depend from claim 55 and are rejected for the same reason.
Claim 61 states that “each bead of said plurality of beads comprises a different partition nucleic acid barcode sequence of said plurality of partition nucleic acid barcode sequences”. It is unclear what the “plurality of partition nucleic acid sequences” encompasses as “a bead” within “a partition of the plurality of partitions” along with the two labeled cells comprises a “plurality of partition nucleic acid barcode sequences”. Thus, the partition nucleic acid sequences on the bead in the partition with the two labelled cells defines the plurality of partition nucleic acid sequences. If each bead of the plurality of beads is to comprise a different partition nucleic acid sequence from the plurality of partition nucleic acid sequences, it is unclear how this is achieved when the bead of the partition with the two labeled cells has the plurality of partition nucleic acid sequences. It seems that the bead in the partition with the two labeled cells would have a partition nucleic acid sequence that is in common with every other bead because it comprises the plurality of partition nucleic acid sequences. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 49-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 2012/0220494 A1; cited on the 9/22/2020 IDS) and Weitz (US 2015/0298091 A1; cited on the 9/22/2020 IDS).
Regarding claims 49, 50 and 65, Samuels teaches a plurality of droplet partitions comprising a plurality of labelled cells and a plurality of partition nucleic acid barcode sequences (Fig. 29). Samuels teaches a plurality of labeled cells have labelling molecules with cell nucleic acid barcode sequences attached to them (Fig. 28). The partitions contain from one to tens of thousands of labelled cells (para. 160) and the partition nucleic acid barcode sequences are unique to each partition (para. 29, 216 and 300). 
	Samuels further teaches the cell binding moieties are antibodies (Fig. 28) as a type of cell surface receptor binding molecule or protein scaffold. 

	However, Weitz demonstrates partitions with beads coupled to partition nucleic acids were known (see entire document).
	Weitz teaches a partition barcode or oligonucleotide tags, in some instances, are attached to a bead or particle (para. 95-97). The particles aid to control the delivery of the oligonucleotide tags into partition droplets (para. 95). One would reasonably understand that because in some instances oligonucleotide tags are attached to beads or particles, in other instances the oligonucleotide tags are not attached to beads or particles. Thus, Weitz suggests two alternative uses for delivering oligonucleotide tags into droplets, with or without attachment to particles.
	It would have been prima facie obvious to the ordinary artisan to have modified the partitions of Samuels such that the partition nucleic acid barcode is coupled to a bead or particle as taught by Weitz. One would have been motivated to make the modification because it allows one to control the delivery of the oligonucleotides into the droplet partition as taught by Weitz.
	The bead of Weitz could be added to the partition of Samuels in a variety of ways. For example, the cells of Samuels could be in a droplet that is merged with a droplet containing the bead of Weitz. This approach, which is based on the droplet fusing approach of Samuel, is encompassed by the broad scope of the claim as the claim does not limit how the plurality of partitions are generated. Alternatively, an approach based on the teaching of Weitz could be used in which the cells and the bead 
	Regarding claim 51, Samuels teaches the partitions further include wells (para. 177, 236).
Regarding claims 52 and 53, Samuels teaches the barcodes identify the source of the cellular nucleic acids, either the population of cells or a cell itself (para. 122, 323).
Regarding claims 54 and 55, Samuels teaches the partitions include synthesized barcoded nucleic acid products that have both the partition barcode and the cell nucleic acid barcode sequence as depicted in Figs. 29 and 30 and described in paragraph 301. The product is formed because the barcode and the cell nucleic acid barcode sequence have sequences that capture sequences that are complementary to one another (Fig. 29-30). Thus, the product synthesized by Samuels includes all the structural features described in the barcoded nucleic acid product of claims 54 and 55.
Samuels teaches a partition nucleic acid barcode molecule comprising a single or unique barcode sequence (Fig. 29 and para. 300). Samuels teaches cell nucleic acid barcode molecules comprising a single cell nucleic acid barcode sequence (Fig. 29). Together these elements are combined and synthesized into a single product (Fig. 30).
Regarding claim 56, Samuels teaches the barcoded nucleic acid products are formed by a primer extension reaction or amplification reaction (para. 201 and 327), meaning the barcoded nucleic acid products have a primer sequence.
	Regarding claim 59, Samuels teaches capture sequences as described above.
	The claimed sequences of a poly-T, poly-A, poly-C or poly-G are obvious variants of those of Samuels. The use of homopolymeric nucleotides are well-known. Absent unexpected results, the claimed sequences are obvious in view of Samuels.
	Regarding claim 60, Samuels teaches sequencing the barcoded nucleic acid products (para. 302; Fig. 31), meaning the barcoded nucleic acids have a sequencing primer binding site.
	Regarding claim 63, Samuels teaches a plurality of nucleic acid sequence barcodes are attached to each cell and each are the same (Fig. 30).
	Regarding claim 66, Samuels teaches the protein attached to the nucleic acid barcode sequence is for a cell biomarker (para. 299 and 300), meaning that the proteins attach to the same species.
	The compositions of Samuels further do not include the elements of claims 57, 58, 61, 62, 64 and 67.
	Regarding claims 57, 58 and 61, Weitz teaches that each bead of the plurality of beads has a different oligonucleotide tag coupled to it (para. 80, 108) as a unique molecular identifier (UMI).
	One would recognize that a plurality of tags are attached to each bead and that each of them are common such that the beads have a plurality of identical tags, allowing the bead to be ambiguously identified.
Regarding claim 62, Weitz teaches a single bead is added to each partition (Fig. 2A).
	Regarding claims 64, Weitz teaches that each particle or bead has multiple copies of a partition nucleic acid barcode or oligonucleotide tag (para. 62 and 108).
	Weitz teaches the oligonucleotide tags are releasable from the particle, for example via a cleavage process (para. 97 and 106).
	Regarding claim 67, Weitz teaches droplets that include RT and lysis buffers that allow for primer extension reactions or amplification reactions (Fig. 2A; Fig. 13A; Fig. 13B).
	When modifying the compositions of Samuels with the beads of Weitz as noted above, the elements of claims 57-58, 61-62, 64 and 67 are also rendered obvious.

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634